Title: To Benjamin Franklin from J. Torris & Wante, with Franklin’s Note for a Reply, 16 February 1783
From: Torris, John, & Wante,Franklin, Benjamin
To: Franklin, Benjamin


MonsieurDunkerque Le 16. fevrier 1783.
Nous avons appris par Mrs. Maussallè & Bertrand L’acceuil Obligeant dont Vous les avez honnoré, et la promesse que vous Leur avoit faite de nous addresser un passeport du Nombre des cent que vous attendez de la Cour de Londres, avec une Lettre de Recommandation pour la maison de Messrs. Bache & Shée à Philadelphie, la multitude d’Armement qui Se fait Tant dans nos ports qu’en Angleterre nous détermine à presser L’Expédition de Notre Brigantin: que nous nommons le franklin. Il a Recu Son Chargement et nous n’attendrons pour le faire partir que L’arrivée de Vôtre passe-port. Nous osons vous prier de nous L’addresser Sans perte de Tems, parce-que nous avons envue une seconde expédition aussi Intéréssante mais qui dépend de la Célérité de la première, et nous prendrons encore la confiance de Reclamer un Nouveau passe-port pour le Second armement que nous projettons. Nous vous prions de Laisser en Blanc dans Votre passeport le nom du Capitaine parce que S’il faut absolument que nous armions Sous Pavillon du congrez nous Serons obligé de faire un nouveau choix.
Nous sommes avec un profond Respect.
De Vôtre Excellence Les Très humbles & Très obeïssants Serviteurs
J: Torris. & Wante
Mr. franklin.
 
Endorsed: Make a Letter of Recomn. to Messrs. Bache & Shea, and send a Passport. It should be at the Office by 12 oClock tomorrow.

Notation: J. Torris & Wante Dunkerque 16 Fevrier 1783
